Citation Nr: 0319003	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for heart disease, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




REMAND

The veteran served on active military duty from September 
1966 to May 1969 and June 1970 to October 1974.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify all providers of health 
care, both VA and non-VA, who treated her 
for heart disease since the time she 
first manifested a cardiovascular 
disorder.  After obtaining any needed 
consent, copies of records from each 
health care provider should be obtained.  

2.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility, for the 
veteran to be afforded a VA examination 
by a cardiovascular specialist to 
ascertain whether it is as likely as not 
that the service-connected PTSD caused or 
aggravated the veteran's heart disease.  
The veteran is an employee of the VA 
medical facility in Chattanooga, 
Tennessee and requested that the 
examination be conducted at the VA 
medical facility in Murfreesboro 
Tennessee (please see letter from 
Veterans Service Center, dated April 23, 
2003).  The examiner's attention should 
be directed to the March 2000, and March 
and November 2001 statements from T. C. 
S., Ph.D.  A complete rational for any 
opinion expressed will be included in the 
report.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.   

3.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for cardiovascular 
disease secondary to PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




